Citation Nr: 0607457	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  05-28 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran did not engage in combat with the enemy.

3.  There is no competent evidence of record corroborating 
the veteran's claimed in-service stressors.

4.  The veteran does not have PTSD as the result of a 
verified stressor from service. 

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran filed his claim of entitlement to service 
connection for PTSD in July 2004 and the initial unfavorable 
decision was issued in November 2004, after the veteran had 
been advised of VA's duties to notify and assist in a July 
2004 letter, in accordance with Quartuccio and Pelegrini II, 
supra.  

In July 2004, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter explained that VA was responsible for 
obtaining relevant records held by any Federal Agency, to 
include medical records from the military, VA hospitals, and 
Social Security Administration.  The veteran was also advised 
that VA would make reasonable efforts to obtain relevant 
records not held by any Federal Agency, to include medical 
records from state or local governments, private doctors and 
hospitals, and current or former employers.  Such letter 
informed the veteran that he was to provide adequate 
identifying information about his records so they could be 
requested from the appropriate person or agency.  He was 
advised that it was his responsibility to ensure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  

The July 2004 letter also advised the veteran that a grant of 
service connection requires evidence of the current existence 
of a disability, evidence of an event, injury, or disability 
in service, and evidence showing a link between the current 
disability and that shown in service.  The veteran was 
specifically informed that he should clearly describe the 
stressful event(s) that caused his PTSD.  He was advised that 
crucial in the description was providing sufficient details 
of the stressor(s) with names, exact dates (month, day, 
year), the unit to which he was assigned at the time of the 
event, and places linked to the stressor(s) in order for VA 
to confirm that the cited event(s) occurred during active 
duty.  He was notified that generalized statements such as 
the fact that he served in combat or saw dead bodies, without 
providing the requested specific information, were not 
sufficient.  The veteran was provided with examples of 
claimed stressors that were extremely difficult, if not 
impossible, to verify, such as events that "almost 
happened," events involving civilians, mistreatment of enemy 
prisoners, sniper attacks, events occurring while 
traveling/driving in a convoy, and duty as a door gunner.  
Additionally, the veteran was requested to complete and 
return an enclosed PTSD Questionnaire and identify any VA 
treatment, to include treatment obtained at a Vet Center.  He 
was further requested to send any treatment records pertinent 
to his PTSD.  Moreover, with respect to the fourth element of 
notice, such letter requested that the veteran inform VA if 
there was any other evidence or information that he believe 
would support his claim and, if such evidence or information 
was in his possession, to send it to VA.  

Moreover, the August 2005 statement of the case included a 
recitation of the procedural history of the veteran's claim, 
the adjudicative actions taken, the evidence received, and 
the relevant laws and regulations, to include VA's duties to 
assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  In such 
document, the veteran was again advised that the evidence did 
not show entitlement to service connection for PTSD as his 
stressors could not be verified.  Therefore, for the 
foregoing reasons, the Board concludes that the veteran has 
been afforded appropriate notice under the VCAA.



B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's service medical records, service personnel records, 
relevant VA records, and February 2002 and October 2004 VA 
examination reports are contained in the claims file.  The 
Board notes that a June 2004 VA treatment record reveals that 
the veteran reported receiving treatment at the Columbia, 
Missouri, VA facility in the early 1970's for depression and 
anxiety as well as at the Mount Vernon Clinic for the prior 
six months.  Also, at his October 2004 VA PTSD examination, 
the veteran indicated that he had sought psychiatric 
treatment in the early 1970's from the Columbia, Missouri, VA 
Hospital.  These records are not contained in the claims 
file; however, the Board finds that a remand to obtain such 
records is not necessary.  Specifically, while these 
outstanding records may reveal a diagnosis of PTSD, the 
claims file already contains numerous medical records and 
reports detailing such a diagnosis.  Moreover, the missing 
element of the veteran's claim is a verified stressor and 
such post-service treatment records will not speak to the 
verification of any of the veteran's claimed in-service 
stressors.  Therefore, the Board finds that the outstanding 
treatment records would be redundant of the evidence already 
contained in the claims file and, as such, it is not 
necessary to obtain them prior to the adjudication of the 
veteran's claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was afforded a VA 
general medical examination in February 2002 and, more 
importantly, a VA PTSD examination in October 2004 for the 
purpose of adjudicating his claim of entitlement to service 
connection for PTSD.  Relevant to the pending claim, the 
Board notes that the October 2004 VA examination was 
conducted by a physician who considered factors relevant to 
the veteran's claim and that the examination report contains 
findings pertinent to the veteran's claimed PTSD.  The 
veteran has not submitted medical evidence that suggests such 
examination is inadequate for the purpose of deciding his 
service connection claim.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to decide the veteran's service connection claim and further 
examination is not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Legal Analysis

The veteran contends that, while serving in Vietnam, he was 
exposed to numerous traumatic events.  Specifically, he 
alleges that, while serving as a tanker truck driver hauling 
fuel, he was exposed to landmines, snipers, and rocket and 
mortar attacks.  The veteran also states that he witnessed 
the deaths of many close friends during attacks on the 
convoys as well as during attacks at base camp.  He claims 
that such traumatic experiences resulted in his current 
diagnosis of PTSD.  Therefore, the veteran contends that 
service connection is warranted for PTSD. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).  With 
regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2005).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

At a February 2002 VA general medical examination, the 
veteran reported having PTSD.  Upon psychiatric examination, 
he had normal affect and behavior.  The examiner diagnosed, 
as relevant, PTSD.

A June 2004 VA treatment record reflects that the veteran 
reported serving in Vietnam for approximately 12 months 
between 1968 and 1969.  He indicated that he was there during 
the Tet Offensive and was assigned to the 64th 
Quartermasters.  His job was hauling helicopter and jet fuel 
in tanker transport trucks around the Long Binh area.  In the 
line of duty, the veteran reported being exposed to 
significant traumatic stressors, including landmines, 
snipers, and mortar and rocket attacks.  There were frequent 
attacks on the convoys and the veteran stated that he 
witnessed friends dying in convoys.  The clinical 
psychologist noted that the veteran reported a history of 
symptoms that were consistent with combat-related PTSD, to 
include intrusive memories, nightmares, flashbacks, avoidance 
behaviors, social impairment, being bothered by cues 
reminding him of the time in service, sleep-related problems, 
anger management problems, poor concentration, hyperstartle 
response, hypervigilance, and depression.  The veteran 
reported that, since Vietnam, he had never been able to 
tolerate being in crowds.  He scored a 74 on a PTSD 
checklist, which was noted to be consistent his history as 
reported and his current presentation.  The clinical 
psychologist also indicated that such supported a full 
diagnosis of PTSD.  Following a mental status examination 
revealing neutral mood and affect, and poor insight and 
impaired judgment as a result of substance abuse, the 
clinical psychologist gave an Axis I diagnosis of chronic 
PTSD as well as cannabis and alcohol dependence.  

An October 2004 PTSD VA examination report reveals that the 
examiner reviewed the claims file in connection with the 
veteran's examination.  The examiner noted that VA treatment 
records documented a diagnosis of PTSD and the veteran's 
discharge papers (Form DD 214) "verifying his combat service 
in Vietnam."  The examiner noted that the veteran presented 
a combat trauma history that was more than sufficient to lead 
to PTSD and a symptom pattern indicative of PTSD.  The 
veteran described occasional nightmares, anger, irritability, 
impatience, intrusive memories, social isolation, discomfort 
in a crowd, emotional detachment, social withdrawal, chronic 
anxiety, episodic feelings of sadness and depression, 
difficult with concentration and focus, and hypervigilance.  
He also reported more difficulty with distress when exposed 
to stimuli that reminded him of his combat experiences.  

The examiner noted that the veteran served in the Army and 
saw combat in Vietnam from 1968 to 1969.  His job was driving 
a tanker truck hauling aviation fuel.  He was in frequent 
convoys that came under enemy fire.  It was common for the 
veteran to see fellow soldiers, to include close friends, 
killed when their trucks were hit and blown up by enemy fire.  
He also came under enemy sniper fire and mortar and rocket 
fire when at base camps and again witnessed the deaths of 
fellow soldiers.  The examiner noted that such were the types 
of life threatening experiences that continued to haunt the 
veteran's memories and occasional nightmares, and were 
certainly the level of trauma to warrant and to lead to a 
diagnosis of PTSD.  

Following a mental status examination that revealed a 
depressed mood, guarded affect, and difficulty with 
concentration and focus, the examiner gave an Axis I 
diagnosis of PTSD.

Based on the foregoing, the Board finds that the veteran has 
a current diagnosis of PTSD.  Additionally, the June 2004 VA 
clinical psychologist and October 2004 VA examiner indicated 
that the veteran's claimed combat-related stressors supported 
a full diagnosis of PTSD and were of the type of life 
threatening experiences that reached the level of trauma so 
as to warrant a diagnosis of PTSD, respectively.  As such, 
the Board finds that there is a nexus opinion of record.  The 
remaining element of the veteran's PTSD claim is credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  With regard to this 
PTSD element, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. 3.304(d) (2005).  

The veteran's DD 214 form reveals that he entered active 
service on March 29, 1967, and was separated on March 27, 
1970.  Such form indicates that the veteran had one year of 
foreign and/or sea service in the USARV (United States Army 
Vietnam).  His last duty assignment and major command was 
416th Transportation Company, Fort Rucker, Alabama.  Such 
also reflects that he received, as relevant, the Vietnam 
Service Medal and the Vietnam Campaign Medal.  The Vietnam 
Service Medal and the Vietnam Campaign Medal denote service 
in support of the campaign.  Such medals are not recognized 
as a decoration that may serve as evidence that the veteran 
engaged in combat.  See Adjudication Procedure Manual, M21-1, 
Part III, para. 5.14(b)(1).  The veteran's DD 214 form also 
shows that his military occupational specialty was a heavy 
vehicle driver.  

The veteran's service personnel records reflect that the 
veteran served under the USARPAC (United States Army Pacific 
Command) in Vietnam from April 7, 1968, to April 6, 1969.  
Such records also demonstrate that the veteran had a 
principal duty of heavy vehicle driver in the 47th 
Transportation Company (Med Trk [Medium Truck]) while serving 
in Vietnam.  Additionally, his service personnel records 
reveal that he participated in an unnamed campaign in 1968.  

The Board notes that while the veteran has not specifically 
alleged that he engaged in combat with the enemy while in 
Vietnam, the June 2004 clinical psychologist noted that the 
veteran had symptoms that were consistent with combat-related 
PTSD and the October 2004 VA examiner stated that the 
veteran's DD 214 form "verif[ied] his combat service in 
Vietnam" and that he presented with a combat trauma history 
that resulted in PTSD.  However, the Board finds that the 
evidence of record does not support the conclusion that the 
veteran engaged in combat with the enemy.  Specifically, his 
personnel records are negative for any decoration or award 
signifying combat and such records indicate a non-combat 
military occupational specialty of heavy vehicle driver.  
Based on the foregoing, the Board finds that the veteran did 
not engage in combat with the enemy.  Therefore, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, as here, the 
record must contain service records or other statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

The veteran has contended that, while serving in Vietnam 
driving tanker transport trucks carrying fuel through the 
Long Binh area, he was exposed to significant traumatic 
stressors, to include landmines, snipers, and rocket and 
mortar attacks.  He also has claimed that he witnessed the 
deaths of many close friends during attacks on the convoys as 
well as during attacks at base camp.  However, the Board 
finds that there is no evidence of record verifying such 
stressors.  Moreover, the veteran has not offered specific, 
detailed information regarding his traumatic in-service 
experiences in order for VA to even attempt to verify such 
claimed stressors.  In his September 2004 stressor statement, 
the veteran indicated that he was all over Vietnam between 
March 1968 and March 1969 hauling fuel while serving in the 
64th Quartermasters division of the 47th Transportation 
squadron.  He stated that he could not remember any names or 
the number of service members killed in the convoys.  
Moreover, in the veteran's August 2005 substantive appeal, he 
indicated that he was unable to contact or remember 
individuals within his unit to verify his stressors.  
Therefore, inasmuch as VA is unable to confirm that any of 
the veteran's alleged stressors actually took place, he is 
unable to meet one of the criteria necessary in order to 
establish entitlement to service connection for PTSD.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.




ORDER

Service connection for PTSD is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


